Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered April 19, 2012, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with assault in the second degree. He thereafter pleaded guilty as charged and waived his right to appeal. In accordance with the plea agreement, defendant was sentenced to six years in prison to be followed by three years of postrelease supervision. Defendant now appeals.*
We affirm. Defendant’s valid waiver of the right to appeal his conviction and sentence, which he does not challenge, precludes his sole contention on appeal that his sentence is harsh and excessive (see People v LaFleur, 111 AD3d 1025, 1025 [2013]; People v Ball, 108 AD3d 871, 871-872 [2013]).
Lahtinen, J.R, McCarthy, Rose, Egan Jr. and Devine, JJ., concur.
Ordered that the judgment is affirmed.

 Although defendant’s notice of appeal misstates the date upon which the judgment was rendered, we exercise our discretion to overlook the inaccuracy and treat the notice as valid (see CPL 460.10 [6]).